Case 5:18-cv-00422-JSM-PRL Document 41 Filed 06/26/19 Page 1 of 2 PageID 207




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

 ALICIA STEPHENS

       Plaintiff,
 v.
                                                    CASE NO.: 5:18-cv-00422-JSM-PRL
 PROFESSIONAL BUREAU OF
 COLLECTIONS, MARYLAND, INC.


       Defendant.
_____________________________________________________________________________

       NOTICE OF DISMISSAL WITH PREJUDICE AS TO FINAL DEFENDANT
         PROFESSIONAL BUREAU OF COLLECTIONS, MARYLAND, INC.


       COMES NOW, Plaintiff ALICIA STEPHENS by and through her undersigned counsel,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), and represent to the Court that this action has been

resolved as pertaining to final Defendant Professional Bureau of Collections, Maryland, Inc., and

requests entry of an Order dismissing this matter with prejudice, each party to bear their own costs

and attorneys’ fees.

       Respectfully submitted on June 26, 2019.


                                              /s/ Heather H. Jones
                                              Heather H. Jones, Esq.
                                              Florida Bar No. 0118974
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500, ext. 205
                                              Facsimile: (813) 435-2369
                                              Heather@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff
Case 5:18-cv-00422-JSM-PRL Document 41 Filed 06/26/19 Page 2 of 2 PageID 208




                                CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 26th day of June, 2019, a true and correct copy of the

foregoing was filed with the Clerk of the Court and served on the parties of record using the

CM/ECF system.

                                             Respectfully,

                                             /s/ Heather H. Jones
                                             Heather H. Jones, Esq.
                                             Florida Bar No. 0118974
                                             William “Billy” Peerce Howard, Esq.
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500, ext. 205
                                             Facsimile: (813) 435-2369
                                             Heather@TheConsumerProtectionFirm.com
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorney for Plaintiff
